DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 2, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “the outer side of each lead of the plurality of leads protruding…to an inside portion of a second resin side surface,” does not appear to have adequate support in the originally filed disclosure. Specifically, as shown in Fig. 10, while an end surface of the leads (9) are shown as being coplanar with the second resin side surface (8b), it does not appear that they protrude “to an inside portion of [the] second resin side surface” (8b).
Regarding claim 1, the limitation “the second resin side surface extending from a lower portion of the first resin side surface,” does not appear to have adequate support in the originally filed disclosure. Specifically, as shown in Figs. 9 and 10, the second resin side surface (8b) is separated from the first resin side surface (8a) by an unlabeled horizontal surface, and therefore does not “extend from a lower portion of” the first resin side surface (8a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “the outer side of each lead of the plurality of leads protruding…to an inside portion of a second resin side surface,” is unclear as to what is intended by “an inside portion of a second resin side surface.” Specifically, the second side surface is understood to be a two dimensional surface not having a dimension in the direction of inside/outer side of the claims. Therefore, it is unclear how the surface has an “inside portion.”
Regarding claim 9, the limitation “a terminal end of the outer side of each lead of the plurality of leads is aligned with an outside edge of the second resin side surface” is unclear as to how it is related to “the outer side of each lead of the plurality of leads protruding…to an inside portion of a second resin side surface,” as recited in claim 1. Specifically, it is unclear what is intended by “outside edge” versus “inside portion” of the second resin side surface. The second side surface is understood to be a two dimensional surface not having a dimension in the direction of inside/outer side of the claims. Therefore, it is unclear how the surface has an “outside edge” or an “inside portion,” and further what the difference between the two is. 
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 9 is/are rejected is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 2015/0147848; herein “Kimura”) in view of Yasunaga et al. (US 2001/0044169; herein “Yasunaga”).
Regarding claim 1, Kimura discloses in Fig. 3 and related text a semiconductor device, comprising: 
a die pad (12, see [0032]) having a semiconductor chip (11, see [0032]) mounted thereon; 
a plurality of leads (13, see [0032]) around the die pad; and
a sealing resin (16, see [0032]) exposing a lower surface of each lead of the plurality of leads and exposing an outer side of each lead of the plurality of leads, where the outer side of each lead of the plurality of leads is opposite to the die pad,
the outer side of each lead of the plurality of leads having an upper portion including a concave portion (adjacent to “gap portion”),
the concave portion being faced with a lead concave surface including at least a forward-tapered slope surface (see Fig. 4), and

the sealing resin exposing the lead concave surface (see Fig. 4).
Kimura does not disclose 
the outer side of each lead of the plurality of leads protruding past a first resin side surface of the sealing resin, the second resin side surface extending from a lower portion of the first resin side surface.
In the same field of endeavor, Yasunaga teaches in Fig. 12 and related text a semiconductor device wherein
the outer side of the each lead of the plurality of leads (34, see [0062]) protruding past a first resin side surface (side surface of 58 at recess 110, see [0064] and [0079]) of the sealing resin (58) and to an inside portion of a second resin side surface (side surface of 58 at 108, see [0079]), the second side surface extending from a lower portion of the first resin side surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kimura by having the outer side of the each lead protruding past a first resin side surface of the sealing resin and into a second resin side surface that extends from a lower portion of the first resin side surface, as taught by Yasunaga, in order to reduce the thickness of the resin layer which needs to be cut by the cutting blade (see Yasunaga [0079]).
Regarding claim 9, Kimura further discloses wherein a terminal end (end 19c) of the outer side of each lead of the plurality of leads is aligned with an outside edge of the second resin side surface (outside edge of surface of 16, see Fig. 4).
Claim(s) 2 is/are rejected is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Yasunaga, as applied to claim 1 above, and further in view of Fukaya et al. (US 2005/0139982; herein “Fukaya”).
Regarding claim 2, Kimura does not explicitly disclose wherein the lead concave surface further includes a horizontal surface.
In the same field of endeavor, Fukaya teaches in Fig. 21 a semiconductor device having a lead concave surface (6, see [0130]), wherein the lead concave surface further includes a horizontal surface (see Fig. 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date fo the claimed invention to modify the device of Kimura by having the lead concave surface further includes a horizontal surface, as taught by Fukaya, in order to increase bonding area between the lead and the solder and therefore increase the bonding the strength (see [0130]). 
Furthermore, It would have been an obvious matter of design choice to have the lead concave surface further include a horizontal surface, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See MPEP 2144.04.

Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Talledo (US 2016/0379916) is cited for showing a sealing resin (11) exposing a lead concave surface (concave surface of 14a/b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/11/2021